Citation Nr: 0739458	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-01 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
pterygium, right eye.

2.  Entitlement to an effective date earlier than July 26, 
2004, for the award of service connection for pterygium, 
right eye.  

3.  Entitlement to service connection for a left leg 
disability.  

4.  Entitlement to service connection for status post 
pterygium excision, left eye/refractive error, left eye 
(claimed as eye condition).  



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).

In December 2005, the veteran requested a hearing before a 
Member of the Board at the RO.  That same month, he submitted 
a signed statement withdrawing his request for a personal 
hearing.  The Board finds no hearing request pending at this 
time.  


FINDINGS OF FACT

1.  Pterygium, right eye, has been primarily manifested 
throughout the appeal period by reports of floaters.  
Corrected visual acuity of 20/40 or worse is not shown in 
either eye.  No evidence of disfigurement is shown.

2.  On July 26, 2004, the veteran submitted a claim for 
service connection for eye condition. 

3.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for an eye 
disorder prior to July 26, 2004.  

4.  Left leg disability was not present in service or for 
many years afterward, and it is not etiologically related to 
service.

5.  Pterygium, left eye, was not present in service, and it 
is not etiologically related to service.





CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
pterygium, right eye, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.75, 
4.83a, 4.84a, Diagnostic Codes (DCs) 6034, 6061 to 6079 
(2007).

2.  The legal criteria for an effective date prior to July 
26, 2004, for the grant of service connection for pterygium, 
right eye, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.155, 3.400 (2007).

3.  Left leg disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).

4.  Pterygium, left eye, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Regarding the veteran's service connection claims, and 
increased rating claim, the VCAA duty to notify was satisfied 
by way of a letter sent to the veteran in February 2006 that 
fully addressed all four notice elements.  This letter was 
sent after the initial AOJ decision.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

Regarding the veteran's claim for an earlier effective date 
for the grant of service connection, the VCAA duty to notify 
was satisfied by way of a letter sent to the veteran in May 
2006 that fully addressed all four notice elements.  This 
letter was sent after the initial AOJ decision.  The letter 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
This letter also again provided the veteran with proper 
notification for his increased rating claim.

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided when it issued a 
supplemental statement of the case in May 2007.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of a VCAA notice followed by readjudication of 
the claim by the AOJ).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The May 2006 notification letter 
contained notification as to all 5 elements.  The February 
2006 notification letter did not include notice as to the 
last two elements; however, the Board finds no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, and service medical records.  There is 
no indication that any other treatment records exist that 
should be requested, or that any available pertinent evidence 
has not been received.  The Board notes that records 
identified by the veteran from Dr. F were requested and a 
response was received indicating that the records had been 
destroyed.  The veteran was notified of this, and VA has no 
further obligation regarding these records.  The veteran was 
provided with a VA eye examination.  

The veteran was not provided with a VA compensation and 
pension examination in connection with his claim for service 
connection for left leg disability.  The Board concludes an 
examination is not needed in this case because the only 
evidence indicating the veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of lay statements, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.  While the veteran's service 
medical records show left foot problems in service, they do 
not show any left leg disability in service, and the post-
service medical evidence does not contain medical findings of 
any leg disability until 2000, many years after the veteran's 
separation from service.  Accordingly, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i), 
Duenas, 18 Vet. App. at 517.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that his pterygium, right eye, is more 
disabling than currently evaluated.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of an initial rating following an 
initial award of service connection for pterygium, right eye, 
VA must address all evidence that was of record from the date 
of the filing of the claim on which service connection was 
granted (or from other applicable effective date).  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  
Accordingly, separate ratings may be assigned (at the time of 
the initial rating) for separate periods of time based on the 
facts found.  Id.  This practice is known as "staged" 
ratings.  

The veteran is currently assigned a noncompensable disability 
evaluation for pterygium, right eye, pursuant to 38 C.F.R. 
§ 4.84a, DC 6034.  That diagnostic code provides that 
pterygium should be rated for loss of vision, if any.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
DCs 6061 to 6079.  A disability rating for visual impairment 
is based on the best distant vision obtainable after the best 
correction by glasses.  38 C.F.R. § 4.75.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a.  A compensable disability 
rating of 10 percent is warranted for impairment of central 
visual acuity in the following situations: (1) when vision in 
one eye is correctable to 20/50 and vision in the other eye 
is correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078 and 6079.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial compensable evaluation 
for pterygium, right eye.  The veteran was provided with a VA 
eye examination in March 2005.  According to the examination 
report, the veteran's corrected vision in the left eye is 
20/15 and in the right eye is 20/20.  At the examination, the 
veteran complained of seeing floaters for years, no eye pain, 
and no double vision.  The examiner noted a superficial scar 
on nasal cornea, outside visual axis of each eye.  

There is no competent medical evidence of record showing 
compensable impairment of central visual acuity.  In fact, 
according to a VA examination report, the veteran has better 
than normal vision in his left eye and 20/20 vision in his 
right eye.  Further there is no indication that the appellant 
has any disfigurement.  As such, an initial compensable 
evaluation for pterygium, right eye, is denied.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants a 
compensable evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial compensable 
evaluation for pterygium, right eye, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.  In view of the 
denial of entitlement to an increased evaluation, the Board 
finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (2007), states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the noncompensable evaluation for 
pterygium, right eye, are clearly contemplated in the 
Schedule and that the veteran's service-connected disability 
is not so exceptional nor unusual such as to preclude the use 
of the regular rating criteria. 

III. Earlier effective date for the grant of service 
connection

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of 
service connection and compensation based on a reopened claim 
will be, "[d]ate of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400.  

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
See also 38 C.F.R. § 3.1(p) (2007).  The benefit sought must 
be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific, see Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran warrants an effective date earlier than July 26, 
2004, for the award of service connection for pterygium, 
right eye.  VA first received a claim for service connection 
for "eye condition" on July 26, 2004.  The only documents 
received prior to this claim relate to the veteran's 
dependents and claims for educational benefits.  There are no 
VA medical records, or any documents of record that could be 
construed as an informal claim for service connection for a 
right eye disorder.  

Based upon the above reasons, the preponderance of the 
evidence is against the claim for entitlement to an effective 
date earlier than July 26, 2004, for the award of service 
connection for pterygium, right eye.  The benefit-of-the-
doubt rule is not for application in this case.  See Gilbert, 
1 Vet. App. at 55.

IV. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

A. Left leg

The veteran asserts that he has a left leg disability as a 
result of his service in the United States Army.  
Specifically he contends that while unloading a block of ice 
he became trapped between a block of ice, after which he 
states that he went to sick call for left leg numbness and 
was given pain medication.  

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran has a left leg disability as a result of his 
active military service.  The veteran's service medical 
records are devoid of any treatment or diagnosis relating to 
left leg numbness or any left leg disability.  These records 
do show that the veteran injured his foot and possibly his 
right knee after jumping off of a truck in October 1966.  The 
veteran was diagnosed with plantar fascia strain.  A couple 
of days after this accident, the veteran complained that his 
left foot was still sore and that he had a sensation of pins 
and needles in his left fore foot.  On an August 1967 report 
of medical history, the veteran indicated that he did not 
have and had not had recurrent back pain or neuritis.  The 
veteran's August 1967 separation examination report shows 
normal clinical evaluations of the veteran's lower 
extremities, and spine and other musculoskeletal parts, and a 
normal neurological evaluation.  No defects related to his 
left leg were noted.    

There is also of record an enlistment examination for the 
Army National Guard from January 1987.  This report shows a 
normal clinical evaluation of the lower extremities, and 
spine and other musculoskeletal parts, and a normal 
neurological evaluation.  No defects related to the veteran's 
left leg were noted.  On a January 1987 report of medical 
history, the veteran indicated that he did not have and had 
not had recurrent back pain or neuritis.  

Currently, the competent medical evidence shows that the 
veteran has complaints of left leg numbness.  Both VA and 
private medical professionals have tried to identify what the 
underlying cause is of these complaints.  A private September 
2000 neurological evaluation report states that the veteran 
became aware of these symptoms after coming home from having 
a coronary artery bypass graft (CABG).  The neurological 
examination was reported as normal relating to his left lower 
extremity.  A nerve conduction study was subsequently done 
which was also reported as normal.  On that report, the 
private physician stated that the veteran had complaints of 
left hand and leg numbness for two years after CABG.   

VA treatment reports from December 2005 show that the veteran 
complained of left leg numbness for 2 years, and foot drag 
more recently.  These were thought to have been caused by 
spine and nerve impingement.  Subsequent reports show a 
normal EMG (electromyelography), and a lumbar spine MRI 
showing no significant abnormality besides minimal facet 
degenerative change at L5-S1 level and mild facet 
degenerative change at L4-5 level.  After normal nerve 
conduction studies, a heat CT (computed tomography) was 
ordered, which showed no significant abnormality.  
Essentially, the private and VA treatment records do not show 
what is causing the veteran's complaint of left leg numbness.   

One December 2005 VA treatment report shows that the veteran 
reported having back trauma in service.  He apparently 
reported that he was a heavy truck driver in the military and 
had to pick up a lot of heavy things.  According to the 
veteran his back bothered him until 1990 when he was treated 
with some medication and got better.  The veteran's service 
medical records do not show any back trauma in service, or 
any reports of back pain.  In fact, the veteran denied having 
past or present back pain in an August 1967 report of medical 
history, and a normal clinical evaluation of the spine was 
shown on his separation examination report from that same 
month.  The Board finds the veteran's contemporaneous 
statements made in service more credible than his current 
assertions.  The Board also notes that as a lay person 
without the appropriate medical training and expertise, the 
veteran could testify to some common symptoms of a 
disability, but that he is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Simply put, the competent medical evidence of record does not 
show any left leg disability during service.  Also, left leg 
disability is not shown for many years after service, which 
is strong evidence against the veteran's claim for service 
connection.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service). 

For all the reasons stated above, the Board finds that the 
preponderance of the competent evidence is against a finding 
of in-service left leg disability and a nexus between the 
post-service diagnosis of left leg numbness and service.  
Thus, service connection is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.
  
B. Status post pterygium excision, left eye/refractive error, 
left eye

The veteran asserts that he has a left eye disorder as a 
result of his active military service.  

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran has status post pterygium excision, left 
eye/refractive error, left eye, as a result of his active 
military service.  

The veteran was afforded a VA eye examination in March 2005.  
According to the examination report, the veteran's corrected 
vision in the left eye is 20/15 and in the right eye is 
20/20.  At the examination, the veteran complained of seeing 
floaters for years, no eye pain, and no double vision.  The 
examiner noted a superficial scar on nasal cornea, outside 
visual axis of each eye.  The assessment was status post 
pterygium excision and refractive errors of each eye.  Other 
VA treatment records show unremarkable eye examinations.  A 
private eye examination report from October 2002 shows 
corrected vision in the right and left eye of 20/30, and 
shows a diagnosis of pterygium, right eye. 

At the veteran's March 2005 VA eye examination, and in other 
statements, he reported that he had a chemical injury to both 
his eyes and had pterygium excision in both eyes in 1968.  VA 
was not able to obtain the medical documentation surrounding 
the reported 1968 procedure.  An in-service December 1965 
ophthalmologic consultation showed diagnoses of CHA, which 
the Board associates with compound hypermetropic astigmatism, 
and mild amblyopia of the left eye.  The veteran's service 
medical records do not show any chemical injury to the eyes 
during service.  The veteran's August 1967 report of medical 
history completed approximately 3 months prior to his 
discharge from service shows that at that time he reported 
that he did not have and had not had any eye trouble, and he 
had a normal clinical evaluation of the eyes on his August 
1967 separation examination.  Visual defects were noted on 
both the induction and separation examinations.  In a 
November 1967 statement of medical condition, the veteran 
states that there had been no change in his medical condition 
since his August 1967 examination.  There simply is no left 
eye pterygium or left eye injury, chemical or otherwise, 
shown in service by the competent evidence.  The Board finds 
the veteran's contemporaneous statements made in service more 
credible than his current assertions.  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are like congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9 (2007).  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia, and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  Id.  
Thus, VA regulations specifically prohibit service connection 
for refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

The veteran's August 1965 induction physical shows that at 
that time he had defective vision and refraction was 
recommended.  The report shows that the veteran had 
uncorrected vision in his left eye of 20/30.  His August 1967 
separation examination shows uncorrected vision in the left 
eye of 20/25.  This shows that the veteran did not have any 
additional disability relating to defective vision.  There is 
no evidence of trauma to the left eye in service.  As such, 
service connection would not be warranted for any refractive 
error of the left eye.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service left eye pterygium or injury, 
and a nexus between the post-service diagnosis of status post 
pterygium excision of the left eye and service.  Thus, 
service connection is denied, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial compensable evaluation for 
pterygium, right eye, is denied.

Entitlement to an effective date earlier than July 26, 2004, 
for the award of service connection for pterygium, right eye, 
is denied.  

Entitlement to service connection for a left leg disability 
is denied.  

Entitlement to service connection for status post pterygium 
excision, left eye/refractive error, left eye (claimed as eye 
condition), is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


